IN THE SUPREME COURT OF THE STATE OF NEVADA

TULY LEPOLO, No. 83755
Petitioner,

vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CLARK; THE HONORABLE MICHAEL r
VILLANI, DISTRICT JUDGE; AND THE

LED

 

HONORABLE DAVID BARKER, SEP 07 2022
SENIOR DISTRICT COURT JUDGE, ELIZABETH A. BROWN

CLERK QF SUPREME COURT
Respondents, By oY Oly
DEPUTY CLERK
and

THE STATE OF NEVADA,
Real Party in Interest.

 

 

ORDER DISMISSING PETITION

This is a petition for a writ of mandamus challenging
petitioner's pretrial custody status.

Keal party in interest has filed a motion to dismiss this petition
as moot because petitioner has now been tried by a jury and convicted.
Because any issue regarding petitioner’s pretrial custody status has been
rendered moot, real party in interest’s motion 1s granted. This petition is
dismissed, and the oral argument scheduled for September 9, 2022, is

SupREME Court
OF
NEvabA

(0) 194TA RIE na “a E037

 

 

 
Supreme Court
oF
Nevapa

(0) 1U7A eS

vacated. Petitioner's motion to appear via video at oral argument is denied
as moot.

It is so ORDERED.

 
   

Parraguirre

 

pAe eck, J. Mood JJ.

 

 

Hardesty Stiglich
J. AS Cryer J.
Cadish Silver
Prekorirp 5 A—— ;
Pickering ) Herndon

cc: Chief Judge, The Kighth Judicial District Court
Hon. David Barker, Senior Judge
Department 17, District Judge
Yampolsky & Margolis
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk